Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 1 of 10 PAGEID #: 1565




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ADENIS ENRIQUE PRIETO
 REFUNJOL, et al.,
                                              :       Case No. 2:20-cv-2099
        Plaintiffs,

                                                      Judge Sarah D. Morrison
        v.                                            Magistrate Judge Chelsey M. Vascura

 REBECCA ADDUCCI, et al.,                     :

        Defendants.

                                      OPINION AND ORDER

        Petitioner Mory Keita has filed a Motion to Reconsider this Court’s denial of his request

 for a preliminary injunction (ECF No. 47), which Respondents oppose (ECF No. 49). The

 motion is DENIED.

 I.     BACKGROUND

        This is the fourth in a series of opinions relating to the detention of various Immigration

 and Customs Enforcement (“ICE”) detainees at two Ohio county jails. The Court has previously

 explained the background against which this case has been brought, (ECF No. 44, at 1–5), and

 need not repeat it. Mr. Keita was originally detained at Morrow County Jail (“Morrow”) and

 moved for a temporary restraining order (“TRO”) requiring his release. (ECF No. 2.) The Court

 concluded, based on a limited record, that Mr. Keita had asthma and that his asthma was an

 underlying medical condition that rendered him unusually susceptible to complications were he

 to be infected with COVID-19. (ECF No. 8.) Accordingly, the Court ordered Mr. Keita’s

 temporary release. (Id. at 10–11.)
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 2 of 10 PAGEID #: 1566




        Mr. Keita subsequently supplemented the record with additional evidence regarding the

 conditions at Morrow, which the Court considered in determining the propriety of a preliminary

 injunction. (ECF Nos. 38, 42.) Respondents also provided evidence to support their contention

 that Mr. Keita should be re-detained. (ECF Nos. 28, 37.) Based on the evidence presented, the

 Court concluded that Mr. Keita’s limited evidence of asthma was insufficient to sustain his

 burden to prove that he was at high risk of severe infection and thus that he was likely to succeed

 on the merits of his Fifth Amendment claim. (ECF No. 44, at 45.) The Court thus denied Mr.

 Keita’s request for a preliminary injunction and permitted his re-detention on the conditions that

 he be permitted to self-surrender and that he be kept in quarantine. (Id. at 59.) The Court also

 enjoined his re-detention at Morrow.

        Mr. Keita now introduces additional evidence of his asthma and moves for the Court to

 reconsider its denial of his preliminary injunction. (ECF Nos. 47, 48.) Respondents oppose this

 request. (ECF No. 49.)

        A.      Petitioner’s Medical Condition

        Mr. Keita has maintained from the beginning of this litigation that he has asthma. (Mory

 Keita Decl. ¶ 6, ECF No. 2-4 (“Keita Decl. 1”).) However, in support of his request for a TRO

 and preliminary injunction, he offered no evidence other than his own declaration. In that

 declaration, Mr. Keita contended only that he has asthma, that he was denied access to an inhaler

 at Morrow, that he had had trouble breathing while at Morrow, and that he had previously been

 granted used of an inhaler while detained at Pickaway Jail. (Id.)

        Mr. Keita now offers a second declaration in which he expounds upon these matters

 further. He states that he cannot walk up a flight of stairs without struggling to breathe and

 feeling pain in his chest. (Mory Keita Decl. ¶ 3, ECF No. 48-1 (“Keita Decl. 2”).) He says that he



                                                  2
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 3 of 10 PAGEID #: 1567




 struggles to breathe while working out or exerting himself during daily activities. (Id.) He claims

 that his emotions sometimes trigger his asthma making it difficult for him to breathe. (Id. ¶ 4.)

 He asserts that he wakes up in the middle of the night multiple times per week gasping for air

 and that when this would happen at Morrow, he “often” would wake up those around him and

 would have to work hard to focus and try to breathe. (Id. ¶ 7.) Mr. Keita also adds that he

 frequently used an inhaler prior to his detention. (Id. ¶ 5.)

        Mr. Keita also submits medical records from 2014, which say that he reported a history

 of asthma with symptoms three to four times per week. (ECF No. 48-3, at 1.) His asthma was

 reportedly aggravated by environmental allergens and symptoms were relieved with a beta-

 agonist inhaler. (Id.) His asthma was diagnosed as uncontrolled, and he was prescribed an

 albuterol inhaler and allergy medicine. (Id. at 5.) He also submits a recent letter that reiterates the

 contents of these 2014 medical records but provides no information about his current condition.

 (ECF No. 48-4, at 2.)

        Respondents likewise submit some evidence bearing on the issue of Mr. Keita’s medical

 condition. When Mr. Keita was first taken into custody at Morrow, he underwent a medical

 screening during which he twice specifically denied having asthma, according to Morrow’s

 records. (ECF No. 49-1, at 8, 11; Luke Affholter Decl. ¶ 9, ECF No. 49-1.) Moreover, while Mr.

 Keita contends that he used an inhaler while detained at Pickaway, Pickaway’s records do not

 indicate a diagnosis of asthma or the use of an inhaler. (ECF No. 49-1, at 17–19.)

        B.      Petitioner’s Re-Detention

        ICE seeks to re-detain Mr. Keita not only because of its legal right to detain aliens whom

 ICE is seeking to remove, but also because Mr. Keita is now immediately removable. His travel

 documents were issued on May 19, 2020, and ICE is currently working to schedule Mr. Keita’s



                                                    3
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 4 of 10 PAGEID #: 1568




 removal flight. (Affholter Decl. ¶¶ 10–11.) Respondents contend that it is “standard practice” to

 detain an individual while arrangements for deportation are made. (Id. ¶ 13.)

         Respondents seek to detain Mr. Keita at Calhoun County Jail (“Calhoun”) in Battle

 Creek, Michigan. To bolster their case, Respondents offer a declaration from James Jacobs, a

 United States Department of Homeland Security manager who supervises ICE’s detention

 facilities in Michigan. (James Jacobs Decl. ¶ 1, ECF No. 49-3.) There is no evidence that Mr.

 Jacobs has visited Calhoun since the beginning of this pandemic or that he has any firsthand

 knowledge of the conditions of the facility. Respondents have not provided the Court with

 testimony from any Calhoun employee or any other individual who has personally witnessed the

 current on-the-ground conditions of the facility despite this Court’s earlier criticisms of this

 approach. (See ECF No. 44, at 18.)

         Mr. Jacobs attests that as of May 28, Calhoun has 353 detainees, which is approximately

 fifty-five percent of its capacity, and every unit is below its maximum capacity. (Jacobs Decl.

 ¶¶ 19, 22.) As of May 29, only one detainee is suspected to have COVID-19, and he has been

 isolated, although it appears he was previously in general population for an unknown period of

 time. (See id. ¶ 18.) Calhoun has not had any confirmed cases of COVID-19. (Id.) But it does not

 appear that Calhoun has engaged in widespread testing of its detainees.

         Calhoun continues to accept new detainees, who are screened upon intake, and those with

 known symptoms are isolated, while those with potential exposure to COVID-19 are cohorted

 and monitored. (Id. ¶¶ 12–15.) However, in line with this Court’s prior order, Mr. Keita would

 be housed alone in a cell with direct and exclusive access to a sink and toilet. (Id. ¶ 4.) Meals

 would be brought to him, and he would be permitted to shower while no other detainees are

 present. (Id.)



                                                   4
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 5 of 10 PAGEID #: 1569




          As with Morrow, Calhoun is currently the subject of active litigation. Some detainees

 have been ordered released from Calhoun 1, while others have not. 2 Driving the outcomes in

 these cases is whether a petitioner falls into a category that puts him/her at high risk for severe

 complications from COVID-19. That is, those most at risk have been released, while those who

 are not at greater risk than the average person have remained in detention. 3

          II.      STANDARD OF REVIEW

          “The Federal Rules of Civil Procedure do not explicitly address motions for

 reconsideration of interlocutory orders.” Rodriguez v. Tenn. Laborers Health & Welfare Fund,

 89 F. App’x 949, 959 (6th Cir. 2004). However, “[d]istrict courts have authority both under

 common law and Rule 54(b) to reconsider interlocutory orders and to reopen any part of a case

 before entry of final judgment.” Id.; Fed. R. Civ. P. 54(b) (“[A]ny order or other decision . . . that

 adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does

 not end the action as to any of the claims or parties and may be revised at any time before the

 entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”). An

 intervening change in the law, new evidence, or the “need to correct a clear error or prevent

 manifest injustice” are typical justifications for reconsideration. Rodriguez, 89 F. App’x at 959. 4


          1
           See, e.g., Malam v. Adducci, No. 20-10829, 2020 WL 2616242, at *8 (E.D. Mich. May 23, 2020); Zaya v.
 Adducci, No. 20-10921, 2020 WL 2487490, at *9 (E.D. Mich. May 14, 2020); Malam v. Adducci, No. 20-10829,
 2020 WL 1899570, at *8 (E.D. Mich. Apr. 17, 2020).
          2
          See, e.g., Murai v. Adducci, No. 20-10816, 2020 WL 2526031, at *7 (E.D. Mich. May 18, 2020);
 Awshana v. Adducci, No. 20-10699, 2020 WL 1808906, at *14 (E.D. Mich. Apr. 9, 2020).
          3
           Compare Malam, 2020 WL 2616242, at *1, 8 (ordering release of detainees with high blood pressure and
 asthma); Zaya, 2020 WL 2487490, at *1, 9 (ordering release of detainee with high blood pressure, diabetes, and
 asthma); Malam, 2020 WL 1899570, at *1, 8 (ordering release of detainee with hypertension and chronic obstructive
 pulmonary disease), with Murai, 2020 WL 2526031, at *3, 6–7 (finding detainee’s risk of harm to be too remote
 based on lack of evidence of a serious medical condition or of jail’s indifference to his medical condition); Awshana,
 2020 WL 1808906, at *7, 14 (denying release for petitioner who did not allege he was in a high-risk category).
          4
           ICE argues that Petitioners’ motion should be analyzed under Rule 60. (ECF No. 49, at 5–7.) But Rule 60
 only applies to motions seeking reconsideration of a final order. Bratcher v. Clarke, 725 F. App’x 203, 205 n.1 (4th

                                                           5
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 6 of 10 PAGEID #: 1570




 III.     ANALYSIS

          Mr. Keita’s acquisition of new evidence warrants this Court’s reconsideration of its prior

 order. The issue is whether this evidence is sufficiently compelling to allow him to meet his

 burden of proving the necessity of a preliminary injunction. However, Respondents offer several

 reasons why the Court should not reach the merits.

          Respondents argue that this Court lacks jurisdiction to prevent Mr. Keita’s re-detention

 because he is slated to be removed from the United States and because district courts do not have

 jurisdiction to review removal orders. The argument goes as follows: because detention prior to

 removal is “standard practice,” interference with Mr. Keita’s detention interferes with his

 removal, which the Court is statutorily prohibited from doing. (ECF No. 49, at 16.) The

 argument is a dubious one, and Respondents offer no authority to support it.

          As is relevant here, the Court only lacks jurisdiction over claims “arising from” the

 Government’s decision to “execute removal orders . . . .” 8 U.S.C. § 1252(g). As Respondents’

 cited authority states, it is “[a]n alien’s petition for a writ of prohibition that directly challenges

 his or her final order of removal on constitutional grounds [that] is subject to the jurisdictional

 bars in” § 1252. Elgharib v. Napolitano, 600 F.3d 597, 607 (6th Cir. 2010) (emphasis added).

 Respondents seek to stretch § 1252 past its breaking point in arguing that the Court has no

 jurisdiction to review “standard” conditions of detention that allow ICE to execute its removal

 order in a “practical” manner. (See ECF No. 49, at 16.) Were detention necessary to accomplish



 Cir. 2018) (per curiam); accord Payne v. Courier-Journal, 193 F. App’x 397, 400 (6th Cir. 2006) (“Rule 60(b)
 applies only to ‘final’ orders.”); cf. Banister v. Davis, No. 18-6943, 2020 WL 2814300, at *8 (U.S. June 1, 2020)
 (“A Rule 60(b) motion—often distant in time and scope and always giving rise to a separate appeal—attacks an
 already completed judgment .”). Although a preliminary injunction order is immediately appealable by statute, it is
 not a final order. Bratcher, 725 F. App’x at 205 n.1; see Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (“[I]t
 is generally inappropriate for a federal court at the preliminary-injunction stage to give a final judgment on the
 merits.”); Planned Parenthood Sw. Ohio Region v. Dewine, 931 F.3d 530, 540 (6th Cir. 2019) (drawing distinction
 between a preliminary injunction and a “final order” or a “final decision on the merits”).

                                                           6
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 7 of 10 PAGEID #: 1571




 Mr. Keita’s removal, it is possible that the Court would lack jurisdiction to prevent his detention,

 but Respondents present no evidence that it is. “Standard practice” might be the usual course, but

 it does not mean it is a necessary one. Assuming all the statutory prerequisites have been met,

 ICE is free to remove Mr. Keita regardless of whether he is detained. This jurisdictional

 argument fails.

        Respondents also renew two arguments that the Court has previously rejected, that Mr.

 Keita lacks standing and that habeas is not the appropriate vehicle for his claims. (ECF No. 49, at

 17–18.) For the same reasons as previously stated, the Court rejects these arguments. (ECF No.

 44, at 34–40.)

        That leaves the merits of Mr. Keita’s motion. The Court previously found that Mr.

 Keita’s’s failure to prove that he was in a high-risk category meant that he was not likely to

 succeed on the merits of his claim. (ECF No. 44, at 45.) And that was fatal to his request for a

 preliminary injunction. See Roberts v. Neace, 958 F.3d 409, 416 (6th Cir. 2020) (per curiam)

 (“Preliminary injunctions in constitutional cases often turn on likelihood of success on the

 merits, usually making it unnecessary to dwell on the remaining three factors.”). Thus, the

 question here is whether Mr. Keita’s additional evidence makes it likely that he will succeed on

 the merits. Or, to put it differently, the question is whether Mr. Keita’s detention at Calhoun

 would constitute unconstitutional “punishment” under the Fifth Amendment.

        As the Court previously outlined, to succeed on his Fifth Amendment claim Mr. Keita

 must show that the risk to his safety sufficiently outweighs Respondents’ interest in his

 detention. (ECF No. 44, at 43.) There are four reasons why Mr. Keita’s evidence it not sufficient

 to meet his burden.




                                                  7
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 8 of 10 PAGEID #: 1572




        First, his evidence continues to consist primarily of his self-serving statements, albeit at

 different points in time. For example, his 2014 medical records’ discussion of asthma appears to

 be based primarily on self-reported symptoms. As for the letter regarding his more recent

 medical consultation, this, too, appears to be based on nothing more than Mr. Keita’s statements

 rather than objective diagnostic criteria.

        Second, there is no current information about the condition of Mr. Keita’s asthma. While

 his asthma was diagnosed as uncontrolled in 2014, there is no indication that that remains the

 case. For example, the nurse practitioner who most recently evaluated Mr. Keita, Crystal

 Burnfield, does not opine that his asthma is uncontrolled. There is also no indication that Mr.

 Keita currently has moderate or severe asthma. His 2014 medical records are silent on the matter,

 as is Ms. Burnfield’s letter. Ms. Burnfield also does not say that Mr. Keita is at particularly high

 risk of complications from COVID-19. If that were true, she presumably would have said so.

 Rather, she only says that “[e]xposure to COVID-19 and other respiratory illness should be

 minimized,” (ECF No. 48-4, at 2), which is seemingly true for all individuals, asthmatic or not.

        Third, Mr. Keita’s expert asserts that in order to determine that asthma is mild, it must be

 the case that 1) his frequency of symptoms are less than daily, 2) his nighttime awakenings are

 less than weekly, 3) his use of a rescue inhaler occurs less than daily, 4) his forced expiratory

 volume must be above a certain level, and 5) he must have used oral corticosteroids less than

 twice in the past year. (Homer Venters Decl. ¶ 7, ECF No. 48-2.) However, Mr. Keita offers

 insufficient information with regard to all five of these benchmarks.

        Beginning with factor one, Mr. Keita claims in his most recent declaration that he

 experiences symptoms on a daily basis. (Keita Decl. 2 ¶ 3.) The Court does not give this much

 credence. It is inconsistent with his medical records from 2014 when he reported symptoms three



                                                   8
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 9 of 10 PAGEID #: 1573




 to four times per week (and did so under circumstances when he had no incentive to embellish),

 and he does not indicate that his asthma has worsened over the last six years. In addition, Mr.

 Keita never described daily symptoms in his first declaration. While this is not dispositive, it

 weighs against his credibility that he did not earlier mention this important information. 5 The

 same is true of the second factor. Mr. Keita said nothing about nighttime awakenings in his first

 declaration. He offers no evidence regarding factors three, four, or five. The Court thus has no

 credible information that Mr. Keita has moderate to severe asthma. Mr. Keita’s expert says that

 patients who have not had their asthma adequately evaluated in the last six months should be

 considered high risk. (Venters Decl. ¶ 11.) But the Court does not give this cursory statement

 much weight given the other evidence in the record.

          Fourth, Respondents offer evidence that upon intake into Morrow, Mr. Keita was twice

 asked whether he had asthma and that both times he denied having asthma. Mr. Keita does not

 dispute this. Again, while not dispositive, this calls into question Mr. Keita’s credibility and the

 validity of his evidence.

          For all of these reasons, in combination, Mr. Keita’s evidence remains inadequate to

 sustain his burden to prove a likelihood of success on the merits.

          Finally, Mr. Keita criticizes ICE’s plan to detain him at Calhoun. It remains troubling that

 ICE continues to present this Court with no firsthand information regarding the conditions of the


          5
            Respondents argue that Mr. Keita’s second declaration should be completely disregarded under the sham
 affidavit rule. (ECF No. 49, at 11 n.1.) This is a mistaken invocation of that rule. It primarily applies when an
 affidavit “directly contradicts prior sworn testimony . . . .” France v. Lucas, 836 F.3d 612, 622 (6th Cir. 2016).
 Where the affidavit is not directly contradictory, it still “should be stricken if it is ‘an attempt to create a sham fact
 issue.’” Id. (quoting Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d 899, 908–09 (6th Cir. 2006)). Mr. Keita’s second
 declaration does not directly contradict his first; rather, it provides additional information that the first one did not
 contain. Nor is it apparent that he is trying to create a sham fact issue. It makes sense that the second declaration
 would be more complete than the first. Mr. Keita had more time to engage with his counsel in preparing this second
 declaration, and he was also communicating with his counsel in a non-custodial setting. But while this new
 information is not reason to disregard the declaration, it does cast doubt on Mr. Keita’s credibility and diminishes
 the weight of this evidence.

                                                             9
Case: 2:20-cv-02099-SDM-CMV Doc #: 50 Filed: 06/05/20 Page: 10 of 10 PAGEID #: 1574




 facilities that it uses for detention. It is also concerning that Calhoun does not appear to be

 conducting widespread testing, and thus while it has yet to have a confirmed COVID-19 case,

 that may only be because the disease is secretly lurking behind the jail’s walls.

        Regardless, Calhoun’s intention to quarantine Mr. Keita for the duration of his detention

 should alleviate whatever risk might exist. Of course, it does not eliminate the risk, since jail

 staff can serve as carriers of the virus, transporting it from elsewhere in the prison or from the

 outside world. Regardless, the Constitution does not require individuals to be detained in risk-

 free environments but rather prohibits “unreasonable risk[s] of serious damage to [their] future

 health.” Helling v. McKinney, 509 U.S. 25, 35 (1993). Whatever risk exists under these

 circumstances, it is not unreasonable. The Court considers Calhoun to be an adequate location

 for detention under these circumstances.

        The Motion is DENIED.

        IT IS SO ORDERED.

                                                        /s/ Sarah D. Morrison
                                                        SARAH D. MORRISON
                                                        UNITED STATES DISTRICT JUDGE




                                                   10
